[Cite as Ellis v. Treon, 2014-Ohio-5010.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY




DEBORAH ELLIS,                                     :

        Plaintiff-Appellant,                       :     CASE NO. CA2014-03-021

                                                   :            OPINION
    - vs -                                                       11/10/2014
                                                   :

BRIAN TREON, M.D.,                                 :

        Defendant-Appellee.                        :



        CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           Case No. 2013 CVH 00579



Fox & Fox Co., L.P.A., Bernard C. Fox, Jr., M. Christopher Kneflin, P.O. Box 207, Amelia,
Ohio 45102, for plaintiff-appellant

D. Vincent Faris, Clermont County Prosecuting Attorney, Darren D. Miller, 101 East Main
Street, Batavia, Ohio 45103, for defendant-appellee



        PIPER, J.

        {¶ 1} Plaintiff-appellant, Deborah Ellis, appeals a decision of the Clermont County

Court of Common Pleas denying her motion to change her husband's cause of death as that

cause had been determined by defendant-appellee, Dr. Brian Treon.

        {¶ 2} Deborah's late husband, David Ellis, sustained an injury at work when he fell off

the dump truck he was driving. David injured his arm, side, and abdominal area as a result of
                                                                    Clermont CA2014-03-021

his fall. David first went to an urgent care facility, but Deborah later took him to the Clermont

Mercy Hospital Emergency Room at the advice of the urgent care staff. At the emergency

room, David was examined and received blood testing, an EKG, and a chest x-ray. The EKG

indicated the existence of an old anterior septal wall myocardial infarction and poor R wave

progression. David self-reported a history of smoking, and that he had been prescribed

various medications for high blood pressure. David's medical history also indicated the

presence of Chronic Obstructive Pulmonary Disease (COPD). David, who was 5'8" tall,

weighed 240 lbs. when he was admitted to the emergency room. David was given Percocet

and discharged, but continued to experience pain and nausea over the next few days.

       {¶ 3} Three days after the initial accident, David saw his family physician who

diagnosed David with thoracic strain, constipation, and nausea caused by an intolerance to

Percocet. David's family physician discontinued the Percocet and prescribed Vicodin for pain

and Phenergan for nausea. David's pain continued after he switched from Percocet to

Vicodin, and Deborah indicated that David began to vomit a black liquid.

       {¶ 4} Six days after the initial accident, David and Deborah woke up, and David

requested scrambled eggs and bacon for breakfast. After eating very little of his breakfast,

David told Deborah that he was going to lie back down in the bedroom. David fell to the

ground while in the bedroom, and Deborah assisted him into the bathroom where he vomited

black liquid. Deborah then helped David into the living room where he sat in a recliner and

vomited more of the same black liquid. Deborah called 911, and within a short time, David

became nonresponsive.        The Monroe Township EMS responded and found David

nonresponsive with no heart activity. Despite their resuscitation efforts, David passed away

at his home.

       {¶ 5} An autopsy was ordered by Dr. Treon, who is the Clermont County Coroner. All

autopsies ordered by Clermont County are performed by the Hamilton County Coroner's
                                               -2-
                                                                 Clermont CA2014-03-021

Office, and David's autopsy was performed by Dr. Jennifer Schott, a Hamilton County Deputy

Coroner. Dr. Schott determined that David's cause of death was hypertensive cardiovascular

disease. Dr. Treon concurred in Dr. Schott's conclusion as to David's cause of death, and

such was officially listed on David's death certificate. Additionally, the Hamilton County

Coroner's Office held a review of the procedures used to determine David's cause of death

and all of the pathologists involved in the review agreed that David's death was caused by

hypertensive heart disease.

        {¶ 6} Deborah received Dr. Schott's report discussing David's cause of death and

disagreed with some of the findings made by Dr. Schott. Deborah sent Dr. Schott a letter

describing the events leading up to David's death as she remembered them, and asked Dr.

Schott to reconsider the cause of death listed on David's death certificate. However, Dr.

Schott did not change her opinion or alter David's cause of death in any manner in response

to Deborah's disagreement.

        {¶ 7} Two additional physicians reviewed David's full medical records and issued

opinions as to David's cause of death. One physician, Dr. Matthew Burton, performed his

review at the request of Deborah, and the other physician, Dr. Rohn Kennington, performed

his review at the request of the Ohio Bureau of Workers' Compensation. However, neither of

these two doctors examined David's body. The reports of these physicians disagreed with

Dr. Schott's conclusion, and concluded that David's cause of death was narcotic toxicity as a

result of the pain medication David had taken.

        {¶ 8} Dr. Harry Plotnick, who has a doctoral degree in toxicology and acts as a

consultant in forensic toxicology, also reviewed David's case and agreed with Dr. Schott that

David's death was the result of hypertensive cardiovascular disease rather than narcotic

toxicity.

        {¶ 9} Deborah filed a complaint in the Clermont County Court of Common Pleas,
                                             -3-
                                                                 Clermont CA2014-03-021

asking the court to order Dr. Treon to change the cause of death ruling on David's death

certificate. The parties took depositions from some of the doctors who had opined as to the

cause of death, including Drs. Schott, Treon, and Burton. The parties stipulated to the

evidence in the record, and proceeded to a hearing before the trial court. After considering

all of the stipulated evidence and arguments presented at the hearing, the trial court denied

Deborah's request to change the cause of death. Deborah now appeals the trial court's

decision, raising the following assignments of error. For ease of discussion, and because

they are interrelated, we will address Deborah's assignments of error together.

      {¶ 10} Assignment of Error No. 1:

      {¶ 11} THE TRIAL COURT'S RATIONALE FOR ITS DECISION IS NOT SUPPORTED

BY COMPETENT, CREDIBLE EVIDENCE AND ITS DECISION TO DISREGARD

APPELLANT'S EXPERT TESTIMONY IS NOT SUPPORTED BY OBJECTIVE REASONING.

      {¶ 12} Assignment of Error No. 2:

      {¶ 13} THE TRIAL COURT ERRED BY FAILING TO FIND THERE WAS NOT

COMPETENT CREDIBLE EVIDENCE PUT FORTH BY APPELLANT TO MANDATE A

CHANGE IN THE CAUSE OF DEATH UNDER R.C. 313.19.

      {¶ 14} Deborah argues in her two assignments of error that the trial court erred in

denying her request to change David's cause of death.

      {¶ 15} According to R.C. 313.19,

             The cause of death and the manner and mode in which the
             death occurred, as delivered by the coroner and incorporated in
             the coroner's verdict and in the death certificate filed with the
             division of vital statistics, shall be the legally accepted manner
             and mode in which such death occurred, and the legally
             accepted cause of death, unless the court of common pleas of
             the county in which the death occurred, after a hearing, directs
             the coroner to change his decision as to such cause and manner
             and mode of death.

      {¶ 15} "The coroner's factual determinations concerning the manner, mode and cause
                                             -4-
                                                                    Clermont CA2014-03-021

of the decedent's death, as expressed in the coroner's report and death certificate, create a

nonbinding, rebuttable presumption concerning such facts in the absence of competent,

credible evidence to the contrary." Vargo v. Travelers Ins. Co., 34 Ohio St. 3d 27, 30, (1987).

A party seeking to change a cause of death determination according to R.C. 313.19 bears

"the burden of establishing, by a preponderance of competent, credible evidence to the

contrary, that the coroner's opinion was inaccurate." Estate of Severt v. Wood, 107 Ohio

App. 3d 123, 129 (2d Dist.1995). On appeal, a trial court's decision in an action authorized

by R.C. 313.19 is reviewed for an abuse of discretion. TASER Internatl., Inc. v. Chief Med.

Exam'r. of Summit Cty., 9th Dist. Summit No. 24233, 2009-Ohio-1519. A decision constitutes

an abuse of discretion only when it is found to be unreasonable, arbitrary, or unconscionable.

Davis v. Butler Cty. Bd. of Revision, 12th Dist. Butler No. CA2012-05-114, 2013-Ohio-3310.

       {¶ 16} After reviewing the record, we find no abuse of discretion in the trial court's

decision. The trial court considered the relevant evidence and determined that the opinions

offered by Deborah's expert witnesses did not constitute competent, credible evidence to

prove that the coroner's opinion was inaccurate. Deborah asserts that the trial court's

decision was an abuse of discretion because the trial court did not accept her expert

testimony as sufficient to rebut the statutory presumption that the coroner's determination

was accurate. However, Ohio law is clear that a trial court is not required to accept expert

testimony as determinative on an issue.

       {¶ 17} "A trial court, in its role as a trier of fact, may choose to believe or disbelieve

any witness, including an expert witness." Sheehy v. Sheehy, 12th Dist. Clermont No.

CA2010-01-007, 2010-Ohio-2967, ¶ 16.           Additionally, a trial court is not required to

automatically accept an expert witness' testimony on any subject matter. State v. White, 118
Ohio St. 3d 12, 2008-Ohio-1623, ¶ 71.

       {¶ 18} The fact that Deborah presented evidence that her expert witness and one
                                              -5-
                                                                               Clermont CA2014-03-021

other doctor attributed David's death to narcotic toxicity did not prove by the preponderance

of the competent, credible evidence that the cause of death should have been changed. The

court considered the reports, depositions of the various doctors, as well as the evidence and

arguments presented at the hearing, and determined that Deborah had not presented

enough evidence to overcome the presumption that the coroner ruled correctly.

        {¶ 19} Dr. Schott testified that she is certified in anatomic, clinical, and forensic

pathology, and that she performs approximately 200-250 autopsies each year as a deputy

coroner. Dr. Schott testified that she based her cause of death determination upon the

information deemed from David's medical history and the results of the autopsy. Among the

relevant factors considered were such facts as: David's heart was enlarged, he had a history

of high blood pressure, his left ventricle was very thick, and he exhibited pulmonary edema in

his lungs. Dr. Schott also gave some consideration to the manner in which David died.

Specifically, Dr. Schott testified that David's sudden fall to the ground was inconsistent with

narcotic toxicity because when someone exhibits opioid intoxication, he appears to be

sleeping, even snoring, and then goes unresponsive. Conversely, when encountering a

sudden cardiac arrhythmia, a subject is more likely to fall suddenly.1

        {¶ 20} When asked about what can cause sudden fatal cardiac arrhythmias, Dr.

Schott testified that an electrical or electrolyte abnormality could be a contributing factor to

death, but that the underlying death would still be the cardiovascular disease. Dr. Schott

testified that the black liquid David vomited was likely old blood fragments attributed to an

irritation of the gastric lining, but that she could not confirm David's electrolyte levels at the

time of his death because such levels were never tested. Dr. Schott testified that even if she



1. While the parties tend to agree that David suffered from cardiac arrhythmia, they do not agree on what
caused the arrhythmia. Dr. Schott clearly stated in her deposition that any arrhythmia experience was the result
of David's cardiovascular disease, which was the stated cause of death.


                                                      -6-
                                                                 Clermont CA2014-03-021

had performed an electrolyte test, however, the results would not have changed the cause of

death because the underlying cause was always heart disease and the electrolyte imbalance

would only be a contributing factor.

      {¶ 21} Dr. Treon testified that he agreed with Dr. Schott's cause of death, and that in

his opinion, David died of hypertensive cardiovascular disease. Dr. Treon also testified that

he based his opinion on the facts discovered during David's autopsy, including the enlarged

heart, and that arrhythmia can be attributed to an enlarged heart. While Dr. Treon testified

that it was possible that narcotics can cause arrhythmia as well, he stated that "you want to

go with the one that we've got versus the one that we might have." Dr. Treon also testified

that after his investigation into David's death, and following the other Hamilton County

pathologists agreement with Dr. Schott as to her determination of David's cause of death, he

ruled that David's death was caused by hypertensive heart disease.

      {¶ 22} The court also considered a report from Dr. Harry Plotnick, a consultant in

forensic toxicology. Dr. Plotnick reviewed David's records and the pertinent documentation,

and concluded that Dr. Schott's cause of death was accurate. Dr. Plotnick stated that death

from narcotic toxicity in the manner suggested by Dr. Burton was "extremely rare" and that

David's warning signs pointed more particularly to heart disease. Dr. Plotnick focused on

David's history of COPD, smoking, being overweight, and the EKG interpretation that David

had anterior septal wall damage indicative of an old myocardial infarction. Based upon the

pertinent information, Dr. Plotnick accepted Dr. Schott's opinion that David's cause of death

was hypertensive cardiovascular disease.

      {¶ 23} To rebut the evidence offered through the testimony and reports from Drs.

Schott, Treon, and Plotnick, Deborah presented the report and deposition testimony of Dr.

Matthew Burton, who is certified in internal medicine and rheumatology. Dr. Burton testified

that he reviewed the records pertinent to David's death, including the coroner's report,
                                             -7-
                                                                    Clermont CA2014-03-021

toxicology reports, notes from the urgent care and emergency room, photographs taken of

David after his passing, the letter from Deborah to Dr. Schott, and Dr. Kennington's report for

the Bureau of Workers' Compensation.

       {¶ 24} Dr. Burton testified that while David exhibited signs of high blood pressure,

none of David's organs showed any damage from high blood pressure. Dr. Burton also

testified that there was no evidence of arteriosclerotic heart disease, and that in his opinion,

David's cause of death should have been listed as cardiac arrhythmia induced by protracted

vomiting based on narcotic toxicity. In Dr. Burton's opinion, David's vomiting for an extended

period of time led to an electrolyte disturbance, which resulted in David's sudden death from

cardiac arrhythmia. However, most of Dr. Burton's testimony as to the harm caused by the

vomiting was stated in possibilities, rather than certainties, as to what actually happened in

the days and hours preceding David's death.

       {¶ 25} For example, in Dr. Burton's report, he stated "with all of the vomiting that

[David] experienced, he could have excreted a great deal of acid and he could have

developed a metabolic alkalosis where the pH is very high and in which case potassium is

very low." (Emphasis added.) Dr. Burton's report goes on to state,

              when one vomits, one can induce a vagal reaction or a slowing of
              the heartbeat. This setting of prolonged vomiting causing
              increase in vagal tone and depression of the cardiac rate plus
              changes in the pH could make [David] highly susceptible to a
              cardiac arrhythmia and he could lose consciousness and
              subsequently die of heart failure from a cardiac arrhythmia
              induced by the narcotics.

(Emphasis added.)

       {¶ 26} Moreover, Dr. Burton's report indicates that pulmonary edema induced by

narcotics is usually associated with intravenous narcotic abuse, such as that connected with

heroin use. Even so, Dr. Burton concluded, "one cannot rule out the possibility of primary;

that is, direct pulmonary toxicity or the development of pulmonary edema from the ingestion
                                              -8-
                                                                           Clermont CA2014-03-021

of large quantities of narcotics."       (Emphasis added.) These statements taken from Dr.

Burton's report are couched in terms of what could have happened, what can happen, and

not ruling out the possibility of a narcotics-related death, rather than definitively establishing

what actually happened in David's case.

        {¶ 27} As another example, and to support his opinion that David ingested large

amounts of narcotics, Dr. Burton relied upon a report by the sheriff's office, which indicated

that on the day of David's death, officers inventoried one oxycodone tablet from a

prescription of 50, and 33 hydrocodone tablets from a prescription of 50. Despite there being

no evidence that David actually took 49 oxycodone or 17 hydrocodone tablets, Dr. Burton

assumed as much when forming his opinion. Dr. Burton made his assumption without any

evidence that David ingested the narcotics, and without any indication as to when David may

have taken the pills.2

        {¶ 28} Similarly, Dr. Burton's opinion that David died of cardiac arrhythmia because of

prolonged vomiting was premised upon David having vomited continually over an extended

amount of time. However, the record does not demonstrate that David vomited to such a

degree. While Deborah mentioned that David began vomiting a black substance that started

on July 5th and continued until the day of his death on July 8th, the other medical records

regarding David's treatment do not indicate the presence of heavy vomiting.

        {¶ 29} David's medical records, at most, indicate the presence of nausea, for which

David was prescribed an anti-nausea medication by his family physician. When David visited

his family physician complaining of pain and nausea, there is no indication in that medical

record that David complained of vomiting or that he had vomited profusely for days. Even if



2. The trial court noted that Dr. Burton theorized that David took so many pills because he was continually
vomiting them up. The trial court concluded, and we agree, that Dr. Burton's testimony on this aspect is
speculative because there is no evidence that David vomited the pills up immediately.


                                                   -9-
                                                                    Clermont CA2014-03-021

David had been vomiting profusely for days, Dr. Burton's testimony was still speculative as to

the effects an imbalanced pH level could have on David, and what could happen when

someone vomits. Dr. Burton did not, and could not, testify as to whether David in fact

suffered an electrolyte imbalance, as no such testing was performed and there is nothing in

the record to definitively establish that David's cause of death was related to his vomiting.

       {¶ 30} On cross-examination, Dr. Burton admitted that pulmonary edema would be

found in a person who died from a heart attack and that pulmonary edema was found in

David's lungs during his autopsy. Dr. Burton also testified that David had several risk factors

related to heart problems, including a history of smoking, morbid obesity, depression, and

high blood pressure. Dr. Burton also admitted that none of David's medical records indicated

the presence of arrhythmia. Regarding the toxicity findings, Dr. Burton admitted on cross-

examination that David's toxicology tests showed that he had only a therapeutic level of

hydrocodone, oxycodone, and metabolites in his system at the time of his death.

       {¶ 31} The depositions and arguments made at the hearing presented the trial court

with competing expert testimony as to David's cause of death. No less than three doctors

opined that David's cause of death was hypertensive cardiovascular disease. Drs. Schott,

Treon, and Plotnick all expressed their opinions that David's death was caused by his

hypertensive cardiovascular disease as indicated by the autopsy results and David's history

of COPD, an enlarged heart, smoking, obesity, high blood pressure, as well as a past

myocardial infarction. Two other doctors opined that David's death was more immediately

caused by narcotic toxicity, which eventually made David's heart stop beating.

       {¶ 32} The trial court reviewed and considered all of the pertinent exhibits, reports, and

expert testimony before determining that there was not competent, credible evidence to

overturn the coroner's stated cause of death. The trial court reiterated that much of Dr.

Burton's testimony and opinions were based on speculation, and that such testimony did not
                                              - 10 -
                                                                  Clermont CA2014-03-021

present the competent, credible evidence needed to overcome the presumption that the

coroner's cause of death was correctly determined. The trial court did not find the opinion of

Dr. Kennington to represent the requisite competent, credible evidence needed to overcome

the rebuttable presumption, especially when compared to the testimony and reports of Drs.

Treon, Schott, and Plotnick.

       {¶ 33} After fully reviewing the record, we find that the trial court did not abuse its

discretion in denying Deborah's request to order the coroner to change the cause of David's

death. As such, Deborah's assignments of error are overruled.

       {¶ 34} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                            - 11 -